TBS INTERNATIONAL PLC &
SUBSIDIARIES                                              EXHIBIT 10.15
 



SUPPLEMENTAL LETTER TO THE LOAN AGREEMENT


To:
Claremont Shipping Corp., Yorkshire Shipping Corp., Dyker Maritime Corp.

    and TBS International Limited
      Commerce Building
      One Chancery Lane
     Hamilton HM12
      Bermuda


 
Attn: William J. Carr



and:
TBS International Public Limited Company

 
Arthur Cox Building

 
Earlsfort Terrace

 
Dublin 2

 
Ireland



Copy:
TBS Shipping Services Inc.

 
612 East Grassy Sprain Road

 
Yonkers, NY 10710

 
U.S.A.



 
Attn:  Ferdinand V. Lepere



15 April 2011




Dear Sirs


Loan Agreement dated 7 December 2007 as amended and supplemented from time to
time  and made between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp.
as joint and several Borrowers and (ii) Credit Suisse AG as Lender and Swap Bank
relating to a term loan facility of US$40,000,000 (the “Loan Agreement”)


We refer to the Loan Agreement.  We refer also to the supplemental agreement
dated 27 January 2011 (as supplemented by a supplemental letter dated 28 January
2011, the “Supplemental Agreement”).  Words and expressions defined in the Loan
Agreement and the Supplemental Agreement shall have the same meaning when used
herein except as expressly provided in this letter.


In response to your recent request for modification to the financial covenants
set out in Schedule 3 of the Loan Agreement, we hereby confirm our agreement to
the following:


1  
the maximum Consolidated Leverage Ratio set out in paragraph (b) of Schedule 3
to the Loan Agreement shall be reset for the fiscal quarters ending 30 June
2011, 30 September 2011 and 31 December 2011 as follows:-

 
30 June 2011                                                5.10:1.00


30 September 2011                                     5.10:1.00


31 December 2011                                      5.10:1.00


2  
the minimum Consolidated Interest Charges Coverage Ratio set out in paragraph
(c) of Schedule 3 of the Loan Agreement shall be reset for the fiscal quarters
ending 30 June, 30 September 2011 and 31 December 2011 as follows:

 
30 June 2011                                         2.50:1.00


30 September 2011                                      2.50:1.00


31 December 2011                                       2.50:1.00


3  
for the period beginning with the week ending 1 July 2011 until 31 December 2011
(inclusive) the Minimum Liquidity covenant set out in paragraph (a) of Schedule
3 of the Loan Agreement shall be temporarily replaced by the following covenant
of the Borrowers:

 
“Minimum Liquidity
 
For each calendar week ending on or after 1 July 2011, the Borrowers shall not
permit the aggregate daily closing balance of Qualified Cash of the Security
Parties to be less than $10,000,000 on average in any week; and”
 
4  
notwithstanding anything to the contrary in the Loan Agreement and the
Supplemental Agreement:

 
(a)  
the amendments to the Consolidated Leverage Ratio, the Consolidated Interest
Charges Coverage Ratio and the Minimum Liquidity Covenant set out in this letter
do not change any required covenant levels in the Loan Agreement for the periods
after 2011 and nothing in this letter shall be construed as any commitment of
any kind by the Lender to effect any further changes to those covenant ratios
after the end of 2011 from those set out in the Loan Agreement;

 
(b)  
as required by clause 10.6(d) of the Loan Agreement, the New Guarantor provides
a rolling 13 week cash flow forecast to the Lender on a weekly basis.  To the
extent that the New Guarantor delivers a rolling 13-week cash flow forecast
projecting that Qualified Cash will, or is likely to, fall below the minimum
required weekly average during the then current week or during any of the next
four forecasted weeks, such forecast shall itself constitute a breach of the
Minimum Liquidity Covenant and the New Guarantor shall promptly conduct a bank
update call with the Lender to discuss liquidity issues;

 
(c)  
additional capital contributions, separate from the Capital Infusions already
received by or pledged to the New Guarantor (such contributions, the
“Incremental Capital Contributions”), may be received by the New Guarantor after
the date hereof and prior to 1 January 2012 in respect of the issuance of
preferred equity, common equity or Permitted Subordinated Debt (as defined
below) and the New Guarantor shall provide the Lender with weekly updates as
regards the status of its efforts to raise fresh equity and the ongoing progress
of any such Incremental Capital Contributions.

 
 
“Permitted Subordinated Debt” means subordinated debt (including subordinated
debt convertible into equity) incurred with the consent of the Lender that:

 
(i)  
has a maturity date which is no earlier than six months after the latest
maturity date under the TBS Credit Facilities;

 
(ii)  
has no required principal repayments prior to maturity;

 
(iii)  
provides for any cash interest at a rate acceptable to the Lender;

 
(iv)  
contains no maintenance financial covenants;

 
(v)  
contains covenants, undertakings and events of default that are less restrictive
than those set out in the TBS Credit Facilitates;

 
(vi)  
does not contain any provisions relating to cross default with any other debt of
the Borrowers, the Collateral Owner or any Guarantor; and

 
(vii)  
is all on terms acceptable to the Lender;

 
(d)  
Incremental Capital Contributions received on or after the date of this letter
and prior to 1 January 2012 shall be deposited directly in the Special
Account.  The existing limits on amounts deposited and able to be re-deposited
in the Special Account set out in clause 4 of the Supplemental Agreement shall
be increased to include any such Incremental Capital Contributions received in
2011 as described above;

 
(e)  
all amounts in the Special Account including amounts already deposited as of the
date hereof and any Incremental Capital Contributions that may be deposited
during 2011, shall not be included in the calculation of Excess Cash set out at
clause 6.1 of the Supplemental Agreement for the purposes of the prepayments to
be made pursuant to clause 6.3 of the Supplemental Agreement; and

 
(f)  
for the avoidance of doubt any common or preferred equity issued in return for
an Incremental Capital Infusion shall be subject to the dividend restrictions
imposed on the New Guarantor and as set out in relation to the Preferred Equity
in clause 4.7 of the Supplemental Agreement.

 
The Lender’s agreement to the above is subject to:
 
(a)  
the Lender receiving satisfactory evidence that the New Guarantor and/or its
applicable subsidiaries have entered into amendments on or before the date of
this letter in respect of each of the other TBS Credit Facilities modifying the
financial covenants thereunder in line with the modifications being made to the
Loan Agreement as set out in this letter; and

 
(b)  
at the date of this letter, and after giving effect thereto, no Event of Default
has occurred and is continuing and the representations and warranties in clause
9 of the Loan Agreement would be true and not misleading if repeated on the date
hereof with reference to the circumstances then existing; and

 
(c)  
the execution of a fees letter to be made between the Borrowers and the Lender
in relation to the fees payable to the Lender in respect of the arrangements
hereunder.

 
Save for the temporary changes to the financial covenants set out in Schedule 3
of the Loan Agreement and the other changes as outlined above, the provisions of
the Loan Agreement and the Supplemental Agreement and the Finance Documents
shall remain unchanged and in full force and effect.
 
TBS International Limited, TBS International Public Limited Company and Dyker
Maritime Corp., by signature of this letter, confirm their approval to the
amendments to the Loan Agreement and the Supplemental Agreement set out herein
and confirm that their respective guarantees shall remain in full force and
effect.
 
Words and expressions defined in the Loan Agreement shall have the same meaning
when used herein except as expressly provided in this supplemental letter.


The provisions of clause 30 (Law and Jurisdiction) of the Loan Agreement shall
apply to this Letter.
 
 
 
 

--------------------------------------------------------------------------------

 



Yours faithfully


 
/s/  Gunnar Kordes
   
/s/  Yann Chlapowski
 
Gunnar Kordes
   
Yann Chlapowski
 
duly authorised for
   
duly authorised for
 
CREDIT SUISSE AG
   
CREDIT SUISSE AG
 
(as Lender and Swap Bank)
   
(as Lender and Swap Bank)
               
Accepted and agreed this     15th day of April 2011 by:
                                /s/ Christophil B. Costas      /s/ Christophil
B. Costas  
duly authorised for   
   
duly authorised for   
 
Claremont Shipping Corp.  
   
Yorkshire Shipping Corp.
 





We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Guarantee to which we are a party shall remain in full force and effect
and shall continue to stand as security for the obligations of the Borrowers
under the Loan Agreement.








/s/ Christophil B. Costas
TBS INTERNATIONAL LIMITED
(as Guarantor)
Date:   15 April 2011


We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the New Guarantee to which we are a party shall remain in full force and
effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.








/s/ Christophil B. Costas
TBS INTERNATIONAL PUBLIC LIMITED COMPANY
(as New Guarantor)
Date:   15 April 2011


We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Collateral Guarantee to which we are a party shall remain in full force
and effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.






/s/ Christophil B. Costas
DYKER MARITIME CORP.
(as Collateral Guarantor)
Date:   15 April 2011



